UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2013 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 28, 2013 Semiannual Report to Shareholders DWS Global Growth Fund (formerly DWS Global Thematic Fund) Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 10 Portfolio Summary 12 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 30 Notes to Financial Statements 40 Information About Your Fund's Expenses 42 Investment Management Agreement Approval 47 Summary of Management Fee Evaluation by Independent Fee Consultant 51 Account Management Resources 53 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium- sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary February 28, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 Unadjusted for Sales Charge % % -0.78 % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % -1.95 % % MSCI World Index† % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge % -3.18 % % Adjusted for the Maximum Sales Charge (max 5.75% load) % -4.32 % % MSCI World Index† % -1.18 % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 Unadjusted for Sales Charge % % -1.59 % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % -1.79 % % MSCI World Index† % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge % -3.98 % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % -4.17 % % MSCI World Index† % -1.18 % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 Unadjusted for Sales Charge % % -1.52 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % -1.52 % % MSCI World Index† % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge % -3.91 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % -3.91 % % MSCI World Index† % -1.18 % % Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 No Sales Charges % % -1.07 % % MSCI World Index† % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) No Sales Charges % -3.48 % % MSCI World Index† % -1.18 % % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 No Sales Charges % % -0.50 % % MSCI World Index† % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) No Sales Charges % -2.91 % % MSCI World Index† % -1.18 % % Institutional Class 6-Month‡ 1-Year Life of Class* Average Annual Total Returns as of 2/28/13 No Sales Charges % % % MSCI World Index† % % % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) No Sales Charges % % MSCI World Index† % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.54%, 2.29%, 2.26%, 1.91%, 1.24% and 1.20% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS Global Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Effective February 1, 2013, the Fund's investment strategies changed and the Fund seeks to achieve its objective by allocating its assets among a global growth sleeve and a small cap growth sleeve. The Fund's past performance may have been different if the Fund had been managed using the current investment strategies. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through February 28, 2013 (through December 31, 2012 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 2/28/13 $ 8/31/12 $ Distribution Information as of 2/28/13 Income Dividends, Six Months $ Portfolio Management Team Joseph Axtell, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. • Portfolio Manager for Global Small Cap and US Small and Mid Cap Equities: New York. • BS from Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. • Portfolio Manager for US Small and Mid Cap Equity: New York. • BA in Mathematical Statistics from Columbia University; MBA in Finance from Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Reid Galas, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2008 with eight years of experience; previously, he served in supply chain consulting and analysis at Deloitte Consulting, Cheshire Technology and Numetrix. • Research Analyst for Global Small Cap Equity: New York. • BS in Operations Research and Industrial Engineering from Cornell University; MBA from Ross School of Business, University of Michigan; CFA Charterholder. Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. • Portfolio Manager for Global Equities: Frankfurt. • Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr. rer. pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. • Senior Portfolio Manager for Global Equities and Deputy Portfolio Manager for the DWS Top 50 Welt: Frankfurt. • Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbank Wuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg; CFA Charterholder. Sebastian P. Werner, PhD, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. • Portfolio Manager for Global and US Growth Equities: Frankfurt. • MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr. rer. pol.") from the European Business School, Oestrich-Winkel. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2013 (10.6% of Net Assets) Country Percent 1. Svenska Cellulosa AB Integrated paper and packaging company Sweden 1.2% 2. Dufry AG Operates duty-free shops Switzerland 1.2% 3. Google, Inc. Provides a Web-based search engine for the Internet United States 1.2% 4. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada 1.1% 5. Pernod-Ricard SA Manufactures wine and spirits France 1.1% 6. Swedish Match AB Produces and markets tobacco products Sweden 1.0% 7. BP PLC Exporter and producer of oil and natural gas United Kingdom 1.0% 8. MasterCard, Inc. Offers transaction processing and related services United States 1.0% 9. Alliance Data Systems Corp. Provides card services, loyalty and marketing solutions United States 0.9% 10. JPMorgan Chase & Co. Provider of global financial services United States 0.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 51 for contact information. Investment Portfolio as of February 28, 2013 (Unaudited) Shares Value ($) Common Stocks 94.8% Austria 1.1% ams AG Andritz AG (Cost $8,546,432) Bermuda 1.1% Energy XXI (Bermuda) Ltd. (a) Lazard Ltd. "A" (Cost $7,550,780) Brazil 0.8% Diagnosticos da America SA SLC Agricola SA (Cost $7,113,333) Canada 3.1% Brookfield Asset Management, Inc. "A" Detour Gold Corp.* Goldcorp, Inc. Imperial Oil Ltd. SunOpta, Inc.* (Cost $27,824,272) China 0.5% Minth Group Ltd. (Cost $4,529,548) Cyprus 0.4% Prosafe SE (Cost $3,138,703) Denmark 1.2% Coloplast AS "B" GN Store Nord AS (Cost $9,122,718) France 2.5% Etablissements Maurel et Prom JC Decaux SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA (Cost $20,528,044) Germany 3.9% BASF SE Fresenius Medical Care AG & Co. KGaA Gerresheimer AG* K+S AG (Registered) (a) SAP AG Stada Arzneimittel AG United Internet AG (Registered) (Cost $31,554,008) Hong Kong 2.0% K Wah International Holdings Ltd. REXLot Holdings Ltd. Techtronic Industries Co. (Cost $16,750,452) Indonesia 0.8% PT Gudang Garam Tbk PT Indofood CBP Sukses Makmur Tbk (Cost $6,890,802) Ireland 2.5% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC (ADR) Shire PLC (Cost $21,150,419) Italy 0.9% Banca Popolare dell'Emilia Romagna Scrl Prysmian SpA Unipol Gruppo Finanziario SpA* (Cost $7,909,613) Japan 4.4% Ai Holdings Corp. Avex Group Holdings, Inc. Hajime Construction Co., Ltd. Kusuri No Aoki Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. OSG Corp. Sumikin Bussan Corp. United Arrows Ltd. Universal Entertainment Corp. (Cost $35,420,477) Korea 0.8% Hyundai Motor Co. (Cost $6,472,495) Luxembourg 0.3% Millicom International Cellular SA (SDR) (Cost $2,976,682) Malaysia 0.7% Hartalega Holdings Bhd. IHH Healthcare Bhd.* (Cost $5,938,348) Mexico 2.4% Empresas ICA SAB de CV* Fomento Economico Mexicano SAB de CV (ADR) Wal-Mart de Mexico SAB de CV "V" (Cost $18,879,420) Netherlands 2.6% ASML Holding NV (a) Brunel International NV Chicago Bridge & Iron Co. NV (d) Koninklijke Vopak NV SBM Offshore NV* (Cost $21,808,356) Panama 0.8% Banco Latinoamericano de Comercio Exterior SA "E" Copa Holdings SA "A" (Cost $5,774,675) Philippines 1.2% Alliance Global Group, Inc. GT Capital Holdings, Inc. (Cost $10,188,067) Russia 1.1% Magnit OJSC (GDR) REG S Sberbank of Russia (ADR) (Cost $9,091,469) Singapore 1.1% ARA Asset Management Ltd. Lian Beng Group Ltd. Yongnam Holdings Ltd. (Cost $8,942,996) Spain 0.1% Mapfre SA (Cost $977,495) Sweden 2.7% Elekta AB "B" Svenska Cellulosa AB "B" Swedish Match AB (Cost $23,546,322) Switzerland 2.3% Dufry AG (Registered)* Novartis AG (Registered) Pentair Ltd. (Registered) (d) (Cost $18,341,482) Thailand 0.6% Malee Sampran Factory PCL (Foreign Registered) Seamico Securities PCL (Foreign Registered) (Cost $6,051,445) Turkey 0.5% Turkiye Halk Bankasi AS (Cost $4,498,271) United Kingdom 8.5% Aveva Group PLC Babcock International Group PLC BP PLC Burberry Group PLC Crest Nicholson Holdings PLC* Domino's Pizza Group PLC Filtrona PLC Hargreaves Lansdown PLC IG Group Holdings PLC Intertek Group PLC John Wood Group PLC Rio Tinto PLC 1 54 Rotork PLC Spirax-Sarco Engineering PLC Standard Chartered PLC Telecity Group PLC (Cost $70,265,451) United States 43.9% Advance Auto Parts, Inc. AECOM Technology Corp.* Affiliated Managers Group, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* (a) Altra Holdings, Inc. Amphenol Corp. "A" Apache Corp. Apple, Inc. Applied Industrial Technologies, Inc. athenahealth, Inc.* BE Aerospace, Inc.* Beam, Inc. Becton, Dickinson & Co. Blount International, Inc.* BorgWarner, Inc.* Bristol-Myers Squibb Co. Cardtronics, Inc.* Catamaran Corp.* CBRE Group, Inc.* Citrix Systems, Inc.* Colfax Corp.* (a) Danaher Corp. Deckers Outdoor Corp.* (a) DFC Global Corp.* Dresser-Rand Group, Inc.* Dril-Quip, Inc.* eBay, Inc.* ExamWorks Group, Inc.* Exxon Mobil Corp. FMC Technologies, Inc.* General Electric Co. Google, Inc. "A"* Green Mountain Coffee Roasters, Inc.* (a) Guess?, Inc. (a) Hain Celestial Group, Inc.* (a) HeartWare International, Inc.* Hi-Tech Pharmacal Co., Inc. (a) Jarden Corp.* Jefferies Group, Inc. (a) Joy Global, Inc. JPMorgan Chase & Co. Limited Brands, Inc. Manitowoc Co., Inc. (a) MasterCard, Inc. "A" McDonald's Corp. MICROS Systems, Inc.* Microsoft Corp. Middleby Corp.* Monster Beverage Corp.* NIC, Inc. Oasis Petroleum, Inc.* Ocwen Financial Corp.* Oil States International, Inc.* Onyx Pharmaceuticals, Inc.* Pacira Pharmaceuticals. Inc.* (a) Pall Corp. Pfizer, Inc. Polaris Industries, Inc. Praxair, Inc. PTC, Inc.* QUALCOMM, Inc. Roadrunner Transportation Systems, Inc.* Rosetta Resources, Inc.* Schlumberger Ltd. Sears Hometown & Outlet Stores, Inc.* Signature Bank* Stericycle, Inc.* Tenneco, Inc.* Teradata Corp.* The Fresh Market, Inc.* Thermon Group Holdings, Inc.* Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* United Rentals, Inc.* United Technologies Corp. Urban Outfitters, Inc.* VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WageWorks, Inc.* Western Digital Corp. Yahoo!, Inc.* Zions Bancorp. (Cost $363,083,719) Total Common Stocks (Cost $784,866,294) Participatory Notes 1.5% India 0.9% Housing Development Finance Corp., Ltd. (issuer Merrill Lynch International), Expiration Date 8/19/2015* (Cost $8,420,639) Nigeria 0.6% Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015* (Cost $5,173,386) Total Participatory Notes (Cost $13,594,025) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce (Cost $0) Shares Value ($) Securities Lending Collateral 5.6% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $46,247,311) Cash Equivalents 3.3% Central Cash Management Fund, 0.12% (b) (Cost $26,848,245) % of Net Assets Value ($) Total Investment Portfolio (Cost $871,555,875)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $874,875,623. At February 28, 2013, net unrealized depreciation for all securities based on tax cost was $4,268,470. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $20,511,125 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $24,779,595. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at February 28, 2013 amounted to $45,441,901, which is 5.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (d) Listed on New York Stock Exchange. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SDR: Swedish Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Austria $
